DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Arguments/Remarks, filed 05/11/2022, with respect to the rejection of claim 8 under US 2021/0065625 to Wang et al.; in view of US 2019/0378457 to Shen et al.; in view of US 2021/0020098 to Yum et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2021/0065625 to Wang et al.; in view of US 2019/0378457 to Shen et al.; in view of US 2021/0020098 to Yum et al.; further in view of US 2011/0148910 to Botzas et al.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0065625 to Wang et al.; in view of US 2019/0378457 to Shen et al.; in view of US 2021/0020098 to Yum et al.; further in view of US 2011/0148910 to Botzas et al.

As per claim 1, Wang et al. teach a display driver, comprising: 
image processing circuitry (Fig. 5B, 201/202) configured to process first image data (paragraphs 380-381, a “same grayscale” will be construed as the claimed first image data) for pixels of a display panel comprising a first region (Fig. 1C, A2) and a second region (Fig. 1C, A3) to generate output voltage data, the first region and the second region having different pixel layouts (Fig. 2B, A2/A3); and 
driver circuitry (Fig. 3B, 102-104) configured to update the pixels based on the output voltage data
determining first luminances of the pixels (paragraph 380, luminances a x L, b x L are determined based on second measured luminances), each of the first luminances being determined separately for a first subset of the pixels located in the first region and a second subset of the pixels located in the second region based on the first image data (paragraph 380, luminances determined based on “same grayscale”, luminance of subpixels within an area A2 is at least indirectly determined using equation: L = 350 * (GrA/255)2.2 / a, and the luminance of subpixels within an area A3 is detemined using equation L = 350 * (GrB/255)2.2 / b. Grayscale values of regions A2 and A3 are further adjusted according to the previous equations so that the luminance in areas A1-A3 are substantially similar),
generating gamma voltage data by applying a first gamma transformation (paragraph 380, the measured luminance L and the grayscale values are modeled and correlated according to a gamma function).
Wang et al. do not teach wherein processing the first image data comprises IR-drop compensation based on the first luminances of the pixels, and further applying the IR-drop compensation to the first image data.
Shen et al. teach wherein processing the first image data comprises IR-drop compensation based on the first luminances of the pixels (paragraphs 47-50, the first luminance of Wang et al. is used to determine a corresponding grayscale data voltage, analogous to the Vdata of Shen et al.), and further applying the IR-drop compensation to the first image data (paragraph 47, IR drop compensation is applied to the gamma adjusted image data of Wang).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Wang et al., so that processing the first image data comprises IR-drop compensation based on the first luminances of the pixels, and further applying the IR-drop compensation to the first image data, such as taught by Shen et al., for the purpose of improving display uniformity.
Wang and Shen et al. do not teach calculating a total luminance across the entire display panel, wherein the total luminance corresponds to a total current of the display panel, and calculating an IR-drop compensation using the total luminance.
Yum et al. teach calculating a total luminance across the entire display panel (paragraphs 85 and 86, Lout), wherein the total luminance corresponds to a total current of the display panel (paragraphs 85 and 86, global current value Avg), and calculating an IR-drop compensation using the total luminance (paragraph 88, GIC in Expression 3 is calculated based on the inverse function of the total luminance function f).
It would have been obvious to one of ordinary skill in the art, to modify the device of Wang and Shen et al., by calculating a total luminance across the entire display panel, wherein the total luminance corresponds to a total current of the display panel, and calculating an IR-drop compensation using the total luminance, such as taught by Yum et al., for the purpose of improving display uniformity.
Wang, Shen and Yum et al. do not teach decimating part of the gamma voltage data to generate the output voltage data.
Botzas et al. teach decimating part of gamma voltage data to generate the output voltage data (paragraph 39, truncated gamma output).
It would have been obvious to one of ordinary skill in the art, to modify the device of Wang, Shen and Yum et al., by decimating part of gamma voltage data to generate the output voltage data, such as taught by Botzas et al., for the purpose of accommodating different display data sizes.


As per claim 2, Wang, Shen, Yum and Botzas et al. teach the display driver of claim 1, wherein the first region (Wang, Fig. 1C, A2) has a lower pixel-per-inch (PPI) than that of the second region (Wang, Fig. 1C, A1).

As per claim 3, Wang, Shen, Yum and Botzas et al. teach the display driver of claim 1, wherein the first region comprises a camera hole region under which a camera is disposed (Fig. 2A, paragraph 78).

As per claim 4, Wang, Shen, Yum and Botzas et al. teach the display driver of claim 1, wherein a luminance of a first pixel in the first region and a luminance of a second pixel in the second region are different for a same output voltage (Shen, paragraph 47, the luminance of pixels with the same output voltage, i.e., before IR compensation, varies according to distance between the pixel and the power supply).

As per claim 5, Wang, Shen, Yum and Botzas et al. teach the display driver of claim 1, wherein the IR-drop compensation is based on a total luminance of the display panel (Shen et al., paragraph 47, the total luminance is more uniform due to the IR compensation) determined based on the first luminances of the pixels of the display panel (Wang, paragraph 380, first luminances are used to determine a final grayscale/voltage for the pixels of the display panel).

As per claim 6, Wang, Shen, Yum and Botzas et al. teach the display driver of claim 1, wherein the IR-drop compensation is based on a location of each of the pixels (Shen, paragraph 47).

As per claim 7, Wang, Shen, Yum and Botzas et al. teach the display driver of claim 1, wherein processing the first image data further comprises: 
determining second luminances (paragraphs 378 and 380 suggest measuring luminances L for regions A1/A2 based on a “same grayscale” value, so as to determine brightness ratios between regions) of the pixels of the display panel by applying a second gamma transformation (Wang, paragraph 380, the adjusted grayscale data is modeled using a gamma function based on luminance ratios between regions) to the first image data; 
determining the first luminances (paragraph 380, adjusted luminance of regions A2 and A3 by factors a/b) of the pixels for a desired display brightness level of the display panel by multiplying each of the second luminances of the pixels by a factor determined based on whether each of the pixels is located in the first region (paragraph 380, factors a/b); and 
determining a total luminance of the display panel based on the first luminances of the pixels (paragraph 380, the effective luminance of the display panel is determined by the adjusted grayscales GrA/GrB, which are in turn based on the first luminances).

As per claim 9, Wang, Shen, Yum and Botzas et al. teach the display driver of claim 8, wherein processing the first image data further comprises: 
decimating part of the first image data to generate decimated image data (Botzas, paragraph 26, block 210 may include scaler 150; paragraph 117, scaler 150 may perform gamut clamping operation); 
determining second luminances (paragraphs 378 and 380 suggest measuring luminances L for regions A1/A2 based on a “same grayscale” value, so as to determine brightness ratios between regions) of the pixels of the display panel through a first gamma transformation (paragraph 380, the measured luminance L and the grayscale values are modeled and correlated according to a gamma function) of the decimated image data; 
determining the first luminances (paragraph 380, adjusted luminance of regions A2 and A3 by factors a/b) of the pixels for a specified display brightness level of the display panel by multiplying each of the second luminances of the pixels by a factor determined based on each of the pixels is located in the first region (paragraph 380, factors a/b); and 
determining a total luminance of the display panel based on the first luminances of the pixels (paragraph 380, the effective luminance of the display panel is determined by the adjusted grayscales GrA/GrB, which are in turn based on the first luminances).

As per claim 10, Wang, Shen, Yum and Botzas et al. teach the display driver of claim 8, wherein processing the first image data further comprises: 
decimating part of the first image data to generate decimated image data (Wang, paragraph 380, image data is analyzed separately for regions A1/A2); 
determining second luminances (paragraphs 378 and 380 suggest measuring luminances L for regions A1/A2 based on a “same grayscale” value, so as to determine brightness ratios between regions) of the pixels of the display panel by applying a gamma transformation to the decimated image data (paragraph 380, the measured luminance L and the grayscale values are modeled and correlated according to a gamma function), the gamma transformation being based on a first gamma function for pixels in the first region and based on a second gamma function for pixels in the second region (Wang, paragraph 380, factors a/b are used for different regions); 
determining the first luminances (paragraph 380, adjusted luminance of regions A2 and A3 by factors a/b) of the pixels for a specified display brightness level of the display panel by multiplying each of the second luminances of the pixels by a factor determined based on each of the pixels is located in the first region (paragraph 380, factors a/b); and 
determining a total luminance of the display panel based on the first luminances of the pixels (paragraph 380, the effective luminance of the display panel is determined by the adjusted grayscales GrA/GrB, which are in turn based on the first luminances), and 
wherein the IR-drop compensation is based on the total luminance (Shen, paragraph 47, the IR-drop compensation of the display panel is, at least indirectly, based on the target total luminance of the display panel determined by the region-compensated grayscale voltages).
Wang, Shen and Yum et al. do not teach a gamma LUT.
Official Notice is taken that gamma look-up tables and gamma functions are interchangeable.
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the device of Wang, Shen and Yum et al., by replacing the function of Wang with a LUT, because if achieves the same function and predictable result of modeling a non-linear correlation between grayscale luminances and grayscale voltages.

As per claim 11, Wang, Shen, Yum and Botzas et al. teach the display driver of claim 1, wherein the image processing circuitry is further configured to generate the first image data through subpixel rendering (Wang, Fig. 1C, paragraph 48) of input image data.

As per claim 12, Wang, Shen, Yum and Botzas et al. teach the display driver of claim 1, wherein the image processing circuitry is further configured to: generate subpixel-rendered image data through subpixel rendering of input image data (Wang, Fig. 1C, paragraph 48); and generate the first image data by decimating part of the subpixel-rendered image data (Wang, paragraph 80, image data is separated according to regions with different pixel densities).

As per claim 13, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons.

	As per claim 14, it comprises similar limitations to those in claim 2 and it is therefore rejected for similar reasons.

	As per claim 15, it comprises similar limitations to those in claim 3 and it is therefore rejected for similar reasons.

	As per claim 16, it comprises similar limitations to those in claim 5 and it is therefore rejected for similar reasons.

	As per claim 17, it comprises similar limitations to those in claim 7 and it is therefore rejected for similar reasons.

	As per claim 19, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons

	As per claim 20, it comprises similar limitations to those in claim 3 and it is therefore rejected for similar reasons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694